Exhibit 10.8
GUARANTY
          This GUARANTY (this “Guaranty”), dated as of December 19, 2008 (the
“Effective Date”), is made by FRANKLIN CREDIT TRUST SERIES I, a Delaware
statutory trust (the “Guarantor”), in favor of THE HUNTINGTON NATIONAL BANK, a
national banking association (the “Lender”).
RECITALS
          WHEREAS, pursuant to that certain First Amended and Restated Tribeca
Forbearance Agreement and Amendment to Credit Agreements, dated as of the
Effective Date (as amended, supplemented or otherwise modified from time to time
in accordance with the provisions thereof, the “Forbearance Agreement”), among
the Loan Parties party thereto (the “Loan Parties”), Tribeca Lending Corp., a
New York corporation, in its individual capacity (“Tribeca”), Franklin Credit
Management Corporation (“FCMC”), in its capacities as defined in the Forbearance
Agreement, and the Lender, the Lender has agreed to make and/or maintain
Advances and other financial accommodations to and for the benefit of the Loan
Parties, upon the terms and subject to the conditions set forth in the
Forbearance Agreement; and
          WHEREAS, it is a condition precedent to the obligations of the Lender
to make and/or maintain Advances and the financial accommodations provided under
the Forbearance Agreement, that the Guarantor shall have executed and delivered
this Guaranty to the Lender; and
          WHEREAS, the Guarantor acknowledges that the making and/or maintaining
of the Advances and the other financial accommodations to the Guarantor and the
Borrowers under the Forbearance Agreement will inure to the substantial benefit
of the Guarantor.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lender to enter into the Forbearance Agreement and to make and/or
maintain the extensions of credit contemplated thereby, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees with the Lender as follows:
          1. Guaranty. (a) The Guarantor hereby unconditionally and irrevocably
guarantees to the Lender, and its successors, endorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrowers of all
Obligations when and as the same shall become due (whether at stated maturity,
by acceleration or otherwise). The Guarantor further agrees to pay any and all
expenses (including, without limitation, all reasonable fees and disbursements
of counsel) that may be paid or incurred by the Lender in enforcing any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, the Guarantor under this
Guaranty. This Guaranty shall remain in full force and effect until the
Obligations are paid in full in cash, notwithstanding that from time to time
prior thereto the Borrowers and/or any other guarantor may be free from any
Obligations.
          (b) The Guarantor agrees that whenever, at any time or from time to
time, it shall make any payment to the Lender on account of its liability
hereunder, it will notify the Lender in

 



--------------------------------------------------------------------------------



 



writing that such payment is made under this Guaranty for such purpose;
provided, however, that no payment made by the Guarantor through or on behalf of
any Borrower or any other guarantor shall be applied to reduce the Obligations
unless and until the Lender shall have made a demand for payment under this
Guaranty.
          2. Representations, Warranties and Covenants of the Guarantor. The
Guarantor represents and warrants to the Lender as follows:
          (i) Organization. A certificate of trust in the form attached to the
Master Trust Agreement (as defined in Section 20 below) has been executed and
filed with the Delaware Secretary of State, as required by the Master Trust
Agreement.
          (ii) Authority. The Certificate Trustee (as defined in Section 20
below) has been authorized and directed to execute and deliver on behalf of
Guarantor as Guarantor this Guaranty as required by the Master Trust Agreement.
          (iii) Consent and Approvals. To the actual knowledge of the
Certificate Trustee, without inquiry or investigation, no other consent or
approval of any party is required for the execution and delivery of this
Guaranty, and this Guaranty has been executed and delivered by the Certificate
Trustee on behalf of the Guarantor as required by the Master Trust Agreement.
          (iv) Representations True and Correct. To the actual knowledge of the
Certificate Trustee, all of the above representations and warranties contained
in this Guaranty are true and correct as of the date of this Guaranty, and all
such representations and warranties shall survive the execution of this
Guaranty.
          3. Right of Set-off. Upon the occurrence of a Forbearance Default, the
Guarantor hereby irrevocably authorizes the Lender (and its Affiliates), at any
time and from time to time and without notice to the Guarantor, any such notice
being expressly waived by the Guarantor, to set-off and appropriate and apply
any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Lender (or
any of its Affiliates) to or for the credit or the account of the Guarantor, or
any part thereof in such amounts as the Lender may elect, against and on account
of the obligations and liabilities of the Guarantor to the Lender hereunder and
claims of every nature and description of the Lender (or any of its Affiliates)
against the Guarantor, in any currency, whether arising hereunder or under any
other Loan Document, as the Lender (or any of its Affiliates) may elect,
regardless of whether the Lender (or such Affiliate) has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Lender (or its Affiliate) shall notify the Guarantor promptly
of any such set-off and the application made by the Lender or such Affiliate;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Lender (and its Affiliates)
under this Section 3 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Lender (and such
Affiliates) may have under the Forbearance Agreement, at law or in equity.

2



--------------------------------------------------------------------------------



 



          4. No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Lender (or any of its Affiliates), the Guarantor shall be not be entitled to
be subrogated to any of the rights of the Lender (or any of its Affiliates)
against the Borrowers or any other guarantor or any Collateral or guarantee or
right of offset held by the Lender (or its Affiliates) for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrowers or any other guarantor in
respect of payments made by the Guarantor hereunder, in each case until all
amounts owing to the Lender (or its Affiliates) on account of the Obligations
are paid in full and the Forbearance Agreement, the Credit Agreements and all
other Loan Documents are terminated. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Guarantor in trust for the Lender (and its Affiliates), segregated from other
funds of the Guarantor, and shall, forthwith upon receipt by the Guarantor, be
turned over to the Lender in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.
          5. Amendments, Etc. with Respect to the Obligations. The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand for payment of any of the Obligations made by the Lender
may be rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time and in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Forbearance Agreement, and any other documents executed and
delivered in connection therewith may be amended, restated, modified,
supplemented or terminated, in whole or in part, as the Lender may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Lender (and its Affiliates) for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. The
Lender shall not have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Obligations or for this Guaranty
or any assets subject thereto. When making any demand hereunder against the
Guarantor, the Lender may, but shall be under no obligation to, make a similar
demand on any Borrower or any other guarantor, and any failure by the Lender to
make any such demand or to collect any payments from a Borrower or any such
other guarantor or any release of a Borrower or such other guarantor shall not
relieve the Guarantor of its respective obligations or liabilities hereunder,
and shall not impair or affect the rights and remedies, express or implied, or
as a matter of law, of the Lender against the Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
          6. Waiver of Rights. The Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations, and notice of
or proof of reliance by the Lender upon this Guaranty or acceptance of this
Guaranty. The Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Guaranty, and all dealings between the Borrowers and the
Guarantor, on the one hand, and the Lender, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this

3



--------------------------------------------------------------------------------



 



Guaranty. The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrowers or the
Guarantor with respect to the Obligations.
          7. Guaranty Absolute and Unconditional. The Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute,
unconditional guarantee of the full and punctual payment and performance by the
Borrowers of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that the Lender or any other party first
attempt to collect any of the Obligations from the Borrowers, without regard to
(a) the validity, regularity or enforceability of the Forbearance Agreement, any
other Loan Document, any of the Obligations or any other Collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Lender or any Affiliate of the Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by the
Borrowers against the Lender or any of its Affiliates, (c) any document
presented in connection with the Forbearance Agreement, or any other Loan
Documents or this Guaranty proving to be forged, fraudulent, invalid or
insufficient in any respect of any statement therein being untrue or inaccurate
in any respect, or (d) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrowers or the Guarantor) that constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrowers from
the Obligations, or of the Guarantor from this Guaranty, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Lender may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Borrowers or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset of the Lender or any of its Affiliates with respect thereto, and any
failure by the Lender to pursue such other rights or remedies or to collect any
payments from the Borrowers or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrowers or other Person or any such collateral security,
guarantee or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Lender (or any of its
Affiliates) against the Guarantor. This Guaranty shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Lender (and its Affiliates) and its respective successors, endorsees,
transferees and assigns, in each case until all the Obligations and the
obligations of the Guarantor under this Guaranty shall have been satisfied by
payment in full and the Forbearance Agreement, and the other Loan Documents
shall be terminated, notwithstanding that from time to time during the term of
such agreement the Borrowers may be free from any Obligations.
          8. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lender or any of its Affiliates upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or the Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or the Guarantor or any
substantial part of its respective assets, or otherwise, all as though such
payments had not been made.

4



--------------------------------------------------------------------------------



 



          9. Payments. The Guarantor hereby guarantees that payments hereunder
will be paid to the Lender without set-off or counterclaim in United States
dollars in accordance with the wiring instructions of the Lender. Payments and
performance required under this Guaranty shall be payable and performed whenever
any amount or performance guaranteed hereunder has not been promptly made to the
Lender in accordance with the Forbearance Agreement, or other Loan Documents.
When pursuing its rights and remedies hereunder against the Guarantor, the
Lender may, but shall be under no obligation to, pursue the rights, remedies,
powers and privileges as it may have against the Borrowers or any other Person
or against any collateral security or guaranty for the Obligations or any right
of offset with respect thereto. Any failure by the Lender or any of its
Affiliates to pursue the other rights, remedies, powers or privileges or to
collect any payments from the Borrowers or any other Person or to realize upon
any collateral security or guaranty or to exercise any right of offset, or any
release of the Borrowers or any other Person or of any collateral security,
guaranty or right of offset, shall not relieve the Guarantor of any liability
hereunder, and shall not impair or affect the rights, remedies, powers or
privileges, whether express, implied or available as a matter of law, of the
Lender against the Guarantor.
          10. Indemnification. The Guarantor hereby agrees to:
          (i) pay or reimburse the Lender on demand for all reasonable
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, modification or supplement to,
or any waiver under, this Guaranty and any other document prepared in connection
herewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including without limitation the reasonable
fees and disbursements of counsel to the Lender;
          (ii) pay on demand all reasonable costs and expenses of the Lender,
including without limitation the reasonable fees and disbursements of counsel to
the Lender, in connection with the occurrence or continuance of a default under
this Guaranty and the enforcement, collection, protection or preservation
(whether through negotiations, legal proceedings or otherwise) of this Guaranty,
any Obligation or any right, remedy, power or privilege of the Lender hereunder
or under any other Loan Document;
          (iii) pay and hold the Lender (and its Affiliates) harmless from and
against any and all present and future stamp, excise, recording or other similar
taxes or fees payable in connection with the execution, delivery, recording and
filing of this Guaranty and hold the Lender (and its Affiliates) harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission to pay such taxes or fees; and
          (iv) indemnify the Lender, its Affiliates, and each of their
respective directors, officers, employees and agents and hold each of them
harmless from and against, any and all liabilities, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements, including
without limitation the reasonable fees and disbursement of counsel to the
Lender, and such other parties, that are incurred

5



--------------------------------------------------------------------------------



 



by any of them in connection with, arising out of or in any way relating to any
investigation, claim, litigation or other proceeding, pending or threatened
(regardless of whether any of them is designated a party thereto), in any such
case arising out of or principally with respect to this Guaranty or any other
Loan Document or the transactions contemplated herein or therein; provided that
neither the Lender nor any of its Affiliates shall be entitled to any
indemnification for any of the foregoing resulting from its gross negligence or
willful misconduct.
If and to the extent that the indemnification obligations of the Guarantor under
this Section 10 may be unenforceable for any reason, the Guarantor hereby agrees
to make the maximum contribution to the payment and satisfaction of each of such
indemnity obligations that is permissible under applicable law. This
indemnification and contribution shall survive the termination of this Guaranty
and the other Loan Documents.
          11. Notices. All notices, requests and other communications provided
for herein (including without limitation any modifications of, or waivers,
requests or consents under, this Guaranty) shall be given or made in writing
(including without limitation by telex or telecopy) and delivered to the
intended recipient at the applicable address set forth on the signature pages
hereof; or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. All such communications
shall be deemed to have been duly given when transmitted by telex or telecopy or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.
          12. Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          13. Integration. This Guaranty, the Forbearance Agreement, and the
other Loan Documents represent the agreement of the Guarantor with respect to
the subject matter hereof and thereof and there are no promises or
representations by the Lender relative to the subject matter hereof or thereof
not reflected herein or therein.
          14. Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Lender; provided that any provision of this Guaranty may be waived by the
Lender.
          (b) Neither the Lender nor any of its Affiliates shall by any act of
(except by a written instrument pursuant to Section 14(a) hereof) delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Forbearance Default or Event of Default
or in any breach of any of the terms and conditions hereof or of the Forbearance
Agreement, or any other Loan Document. No failure to exercise, nor any delay in
exercising, on the part of the Lender or any of its Affiliates, any right, power
or privilege hereunder or under the Forbearance Agreement, or any other Loan
Document shall operate as a waiver thereof. No single or partial exercise, on
the part of the Lender, of any right, power or

6



--------------------------------------------------------------------------------



 



privilege hereunder or under the Forbearance Agreement, or any other Loan
Document shall preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder or under the Forbearance Agreement, or any other Loan Document
on any one occasion shall not be construed as a bar to any right or remedy that
the Lender would otherwise have on any future occasion.
          (c) The rights and remedies provided herein and in the Forbearance
Agreement, and the other Loan Documents are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.
          15. Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          16. Successors and Assigns. This Guaranty shall be binding upon the
respective successors and assigns of the Guarantor and shall inure to the
benefit of the Lender and its successors and assigns; provided that this
Guaranty may not be assigned by the Guarantor without the express written
consent of the Lender.
          17. Governing Law. This Guaranty shall be governed by the local laws
of the State of Ohio without reference to the choice of laws doctrines thereof.
          18. Termination. This Guaranty shall terminate upon the final payment
in full of the Obligations and the termination of the Forbearance Agreement, the
Credit Agreements, and the other Loan Documents.
          19. Recourse. The Guarantor and the Lender agree that the Obligations
shall be recourse obligations of the Borrowers as and to the extent set forth in
the Forbearance Agreement, the Credit Agreements, and the other Loan Documents.
          20. Defined Terms. Unless otherwise indicated, capitalized terms used
but not defined herein (except when each letter is capitalized for emphasis)
shall adopt their respective meanings as set forth in the Forbearance Agreement.
“Master Trust Agreement” means that certain Master Trust Agreement for the
Franklin Credit Trusts among FCMC, as a Depositor, Tribeca Lending Corp., as a
Depositor, Deutsche Bank National Trust Company (“DBNTC”), as Certificate
Trustee, and Deutsche Bank Trust Company Delaware, a Delaware banking
corporation, as Delaware Trustee, dated December 15, 2008, as amended, restated
supplemented or otherwise modified from time to time. “Certificate Trustee”
means DBNTC, a national banking association, as Certificate Trustee pursuant to
the Master Trust Agreement.
          21. Limitation of Liability. It is expressly understood and agreed by
the parties hereto that (a) this Guaranty is executed and delivered by DBNTC on
behalf of the related Trust (as defined in the Master Trust Agreement) created
pursuant to the Master Trust Agreement and not individually or personally but
solely as Certificate Trustee, in the exercise of the powers and authority
conferred and vested in it under the Master Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Guarantor is made and intended not as a personal representation, undertaking or
agreement by DBNTC but is

7



--------------------------------------------------------------------------------



 



made and intended for the purpose of binding only such Trust (as defined in the
Master Trust Agreement) as Guarantor, (c) nothing herein contained shall be
construed as creating any liability on DBNTC, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, and (d) under no
circumstances shall DBNTC be personally liable for the payment of any
indebtedness or expenses of any Trust (as defined in the Master Trust Agreement)
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by any Trust under this Guaranty or
otherwise. All Persons having any claim against the Guarantor by reason of the
transactions contemplated by this Guaranty shall look only to the Trust Estate
of the related Trust for payment or satisfaction thereof.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.

            FRANKLIN CREDIT TRUST SERIES I


By:  Deutsche Bank National Trust Company, a
         national banking association,


not in its individual capacity but solely as
Certificate Trustee under the Master Trust Agreement
             By:   /s/ Hang Luu              Name:   Hang Luu, Authorized
Signer             Title:   Authorized Signatory                     By:   /s/
Ronaldo Reyes             Name:   Ronaldo Reyes, Vice President     
       Title:   Authorized Signatory     

Signature Page To Guaranty (Tribeca)

 